        Case 3:18-cv-01200-WHO Document 168 Filed 03/10/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: March 10, 2021             Time: 11 minutes       Judge: WILLIAM H. ORRICK
                                  2:17 p.m. to 2:28 p.m.
 Case Nos.: 18-cv-01200-WHO       Case Name: Brice v. Rees
 19-cv-1481-WHO                   Brice v. Stinson


Attorney for Plaintiff: Andrew Guzzo, Anna Haac, and Leonard Bennett
Attorney for Defendant: Richard Scheff, Michael Witsch, and Anna McLean

 Deputy Clerk: Jean Davis                              Court Reporter: Debra Pas


                                        PROCEEDINGS

Hearing conducted via videoconference regarding discovery dispute and case management
issues. The court expresses disappointment with the inability of the parties to communicate
effectively and to mediate the matter.

The relief requested by plaintiffs in Discovery Dispute in 19-cv-01481 (Dkt. No. 142) is
DENIED. If the motion for a protective order is transferred to this Court, it will be resolved
promptly.

       This matter is REFERRED for random assignment to a Magistrate Judge for settlement.
The parties will be advised of the date, time and place of the next related appearance by notice
from the assigned Magistrate Judge.

Pretrial Conference reset for July 19, 2021 at 2:00 p.m.
Jury Trial reset for August 30, 2021 at 8:30 a.m.
